The liquor is thus described: "spirituous and vinous liquors capable of producing intoxication." If the proof had shown that the liquor in question was malt liquor, or had failed to show that it was spirituous liquor, a different question would be presented, but the facts are sufficient to sustain the finding that the liquor was spirituous liquor.
No new questions are found in the motion. Our review of the record leaves us of the opinion that the proper disposition was made of the case in the original opinion. The motion is overruled.
Overruled.